DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	The claims filed January 7, 2021, are not properly marked or numbered for amendment pursuant to 37 CFR 1.121(c). Claims 21-40 in the preliminary amendment filed December 30, 2020, are not indicated as canceled in the present claim set. Furthermore, the newly presented claims should be numbered beginning at claim 41 and include proper status identifiers. Applicant should make the proper corrections to the claim numbering, markings, and status identifiers in the subsequent amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aboytes (US 20110213403).
	Regarding claims 17 and 18, Aboytes discloses a system for treating a pulmonary embolism, comprising:
(claim 17) a clot treatment device (726) configured to move from a low-profile undeployed state sized to fit within a delivery catheter to a deployed state ([0103]), wherein the clot treatment device has a greater cross-sectional dimension in the deployed state than in the undeployed state (the clot treatment device 726 expands, thus increasing the cross-sectional dimensions);
	a guide catheter (132; shown in generic Fig. 1) having a shaft (722) with a distal end (see Fig. 8), wherein the shaft includes a lumen configured to receive a clot treatment device in the undeployed state ([0075]); and
an expandable guide member (728) including a first portion affixed at or near the distal end of the shaft (proximal portion of guide member 728) and a second portion (distal portion of guide member 728) extending distally from the first portion (see Fig. 8), wherein the second portion is permeable to allow blood to flow through the expandable guide member when the expandable guide member is expanded ([0103] discloses the guide member 728 as “mesh or braided material”, thus indicating opening to allow blood flow); and
(claim 18) wherein the first portion is permeable (see Fig. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aboytes in view of Fulton (US 20110288529).
	Regarding claims 1-11, Aboytes discloses a system for treating a pulmonary embolism, comprising:

    PNG
    media_image1.png
    414
    719
    media_image1.png
    Greyscale

	(claim 1) a clot treatment device (600; Fig. 7) including – 
		an expandable flow restoration portion (642); and
		a plurality of capture elements including at least a first capture element and a second capture element (see annotated Fig. 7 above), wherein the flow restoration portion is positioned between the first and second capture elements (see Fig. 7), and wherein the flow restoration portion and the capture elements are configured to move from a low-profile undeployed state sized to fit within a delivery catheter to a deployed state in which the flow restoration portion has a cross-sectional dimension greater than that of the undeployed state and the capture elements project outwardly from the flow restoration portion ([0100]; the entirety of expandable member 626 contracts and expands, including the flow restoration portions 642); and
	further suggesting a guide catheter having a shaft with a distal end portion, wherein the shaft includes a lumen configured to receive the clot treatment device in the undeployed state ([0100]; “can be inserted into a lumen of a delivery catheter to move to its compressed configuration”);
	but Aboytes fails to explicitly disclose (claim 1) a guide catheter in the cited embodiment; or an expandable guide member at the distal end portion of the shaft, wherein the expandable guide member is configured to guide clot material into the guide catheter as the clot treatment device is withdrawn into the guide catheter; (claim 2) wherein at least a portion of the expandable guide member is permeable to allow blood to flow through the expandable guide member; (claim 3) wherein the expandable guide member comprises at least one of a self-expanding mesh structure or a self-expanding braided structure; (claim 4) wherein the expandable guide member is formed from a tubular braid of elastic or super-elastic filaments that have been heat set to have a desired expanded shape; (claim 5) wherein, when the guide catheter is positioned within the pulmonary vessel, the expandable guide member is configured to expand radially outward to contact or nearly contact the pulmonary vessel and block less than about 50% of blood flow about the guide catheter; (claim 6) wherein the expandable guide member is configured to position the shaft at or near a center of a pulmonary vessel in which the guide catheter is positioned; (claim 7) wherein the expandable guide member has a tapered or funnel shape for guiding thrombus material into a distal opening in the shaft; (claim 8) wherein the expandable guide member includes a permeable portion and a substantially non-permeable portion; (claim 9) wherein the expandable guide member comprises a mesh, and wherein the non-permeable portion comprises a non-permeable coating formed on a proximal portion of the mesh; (claim 10) wherein the expandable guide member has a substantially non-permeable portion affixed to the distal end portion of the shaft and a permeable portion extending distally from the substantially non-permeable portion; or (claim 11) wherein the permeable portion comprises a radially expanding mesh having a tapered or funnel shape, and wherein the substantially non-permeable portion comprises an elastic material.
	However, Aboytes, as indicated above, suggests a delivery catheter, and further explicitly discloses and shows a delivery catheter 1132 used in a different embodiment shown in Fig. 13B. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use the delivery catheter shown in Fig. 13B with the embodiment in Fig. 7 as suggested in [0100] of the specification.
Futhermore, Fulton discloses (claim 1) a guide catheter 171 that can be used in thrombectomy procedures ([0054]) having a shaft (174) and an expandable guide member at the distal end portion of the shaft (181), wherein the expandable guide member is configured to guide clot material into the guide catheter as the clot treatment device is withdrawn into the guide catheter (see Figs. 4E, G, and I showing a funnel shaped expandable guide member); (claim 2) wherein at least a portion of the expandable guide member is permeable to allow blood to flow through the expandable guide member (182); (claim 3) wherein the expandable guide member comprises at least one of a self-expanding mesh structure or a self-expanding braided structure ([0117]); (claim 4) wherein the expandable guide member is formed from a tubular braid of elastic or super-elastic filaments ([0117]; “self-expanding” indicates the material is elastic to return to an expanded state after contraction) that have been heat set to have a desired expanded shape (It is noted that the expandable guide member in Fulton appears to be substantially identical to the device claimed, but Fulton does not disclose the process of making the expandable guide member, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. The expandable guide member 181 expands to a predetermined shape as indicated in [0049] and abuts the vessel wall. Whether the expandable guide member 181 has been heat set is a product by process limitation and is not given patentable weight.); (claim 5) wherein, when the guide catheter is positioned within the pulmonary vessel, the expandable guide member is configured to expand radially outward to contact or nearly contact the pulmonary vessel ([0109]; see Fig. 4I) and block less than about 50% of blood flow about the guide catheter ([0110-0113] discloses partial blockage of blood flow by the impermeable membrane, but does not specify the exact amount of blood flow blocked. However, it is clear from Figs. 4C-J that the impermeable membrane covers less than half the expandable guide member 181, thus one having ordinary skill in the art recognizes it would result in blocking less than about 50% of the blood flow about the guide catheter); (claim 6) wherein the expandable guide member is configured to position the shaft at or near a center of a pulmonary vessel in which the guide catheter is positioned ([0007, 0057]); (claim 7) wherein the expandable guide member has a tapered or funnel shape for guiding thrombus material into a distal opening in the shaft (see Fig. 4I); (claim 8) wherein the expandable guide member includes a permeable portion (182) and a substantially non-permeable portion (183); (claim 9) wherein the expandable guide member comprises a mesh (182; [0111]), and wherein the non-permeable portion comprises a non-permeable coating (183; [0115]) formed on a proximal portion of the mesh (see Fig. 4I, wherein the permeable mesh 182 forms the distal end of the expandable guide member 181 and the impermeable coating 183 is applied to a proximal portion of the mesh, proximal of the permeable portion); (claim 10) wherein the expandable guide member has a substantially non-permeable portion (183) affixed to the distal end portion of the shaft (see Fig. 4I, wherein a mesh portion affixes the non-permeable portion 183 to the distal end of the shaft 174) and a permeable portion extending distally from the substantially non-permeable portion (182; see Fig. 4I); and (claim 11) wherein the permeable portion comprises a radially expanding mesh having a tapered or funnel shape (see Fig. 4I), and wherein the substantially non-permeable portion comprises an elastic material (non-permeable portion 183 described as “elastomeric” in [0111]).
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to combine the expandable guide member taught by Fulton with the system of Aboytes because the guide member to partially obstruct blood flow (Fulton, [0111]) and to aid in centering the catheter for treating chronic total occlusions (Fulton, [0007]). The motivation for the modification would have been to anchor and align the catheter in the vessel to more easily pass through tools for treatment ([0057]).
Regarding claims 13-15, Aboytes discloses a system for treating a pulmonary embolism, comprising:
	(claim 13) a clot treatment device (600; Fig. 7) including –
		an outer elongated member having a distal end (622);
		an inner elongated member within the outer elongated member (624), wherein the inner elongated member and the outer elongated member slide relative to each other ([0099]), and wherein the inner elongated member has a distal end (see Fig. 7);
		an expandable member having a proximal portion fixed to the distal end of the outer elongated member (at attachment 638; [0100]) and a distal portion fixed to the distal end of the inner elongated member (at attachment 634; [0100]), the expandable member having a flow restoration portion (642) and a plurality of capture elements arranged along the flow restoration portion (see annotated Fig. 7 above) and the capture elements are configured to move from a low-profile undeployed state sized to fit within a delivery catheter to a deployed state in which the flow restoration portion has a cross-sectional dimension greater than that of the undeployed state and the capture elements project outwardly from the flow restoration portion ([0100]; the entirety of expandable member 626 contracts and expands, including the flow restoration portions 642);
further suggesting a guide catheter having a shaft with a distal end portion, wherein the shaft includes a lumen configured to receive the clot treatment device in the undeployed state ([0100]; “can be inserted into a lumen of a delivery catheter to move to its compressed configuration”);
but Aboytes fails to explicitly disclose (claim 13) a guide catheter in the cited embodiment; or a radially expandable guide member having a first portion affixed to the distal end portion of the shaft and a second portion extending distally from the first portion, wherein the guide member is configured to guide clot material into the guide catheter as the clot treatment device is withdrawn into the guide catheter; (claim 14) wherein, when the guide member is expanded, the guide member defines a distal opening, the first portion has a first diameter, and the second portion has a second diameter greater than the first diameter; or (claim 15) wherein, when the guide catheter is positioned within a pulmonary vessel and the guide member is expanded, the first portion of the guide member is substantially non-permeable to divert blood, and the second portion of the guide member is permeable to allow blood to flow through the guide member and around the guide catheter.
However, Aboytes, as indicated above, suggests a delivery catheter, and further explicitly discloses and shows a delivery catheter 1132 used in a different embodiment shown in Fig. 13B. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use the delivery catheter shown in Fig. 13B with the embodiment in Fig. 7 as suggested in [0100] of the specification.
Futhermore, Fulton discloses (claim 13) a guide catheter 171 that can be used in thrombectomy procedures ([0054]) having a shaft (174) and a radially expandable guide member (181) having a first portion affixed to the distal end portion of the shaft (183) (affixed to the distal end of the shaft by a mesh section as shown in Fig. 4I), wherein the guide member is configured to guide clot material into the guide catheter as the clot treatment device is withdrawn into the guide catheter (see Figs. 4E, G, and I showing a funnel shaped expandable guide member); (claim 14) wherein, when the guide member is expanded, the guide member defines a distal opening, the first portion has a first diameter, and the second portion has a second diameter greater than the first diameter (see Fig. 4I, wherein the proximal portion of the non-permeable portion 183 has a smaller diameter than the portion of the permeable portion 182 immediately distal the non-permeable portion 183); and (claim 15) wherein, when the guide catheter is positioned within a pulmonary vessel and the guide member is expanded, the first portion of the guide member is substantially non-permeable to divert blood (183), and the second portion of the guide member is permeable to allow blood to flow through the guide member and around the guide catheter (182) (see Fig. 4I).
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton in view of Dubrul et al. (“Dubrul” US 20100030256).
	Regarding claims 17, 19, and 20, Fulton discloses a system for treating a pulmonary embolism, comprising:
	(claim 17) a guide catheter (173) having a shaft with a distal end (174), wherein the shaft includes a lumen configured to receive a clot treatment device in the undeployed state (see Fig. 4I) ([0067] discloses the guide catheter 173 being used with surgical tools, and [0054] discloses the device being used in thrombectomy procedures, thus the lumen is configured to receive a clot treatment device in an undeployed state); and
	an expandable guide member including a first portion affixed at or near the distal end of the shaft (183) (affixed to the shaft 174 by a mesh portion as shown in Fig. 4I) and a second portion (182) extending distally from the first portion (see Fig. 4I), wherein the second portion is permeable to allow blood to flow through the expandable guide member when the expandable guide member is expanded ([0118]);
	(claim 19) wherein the first portion is substantially non-permeable ([0111]); and
	(claim 20) wherein the second portion comprises a radially expanding mesh having a tapered or funnel shape (see Fig. 4I), and wherein the first portion comprises an elastic material configured to flex with expansion of the second portion ([0111] describes non-permeable portion 183 as “elastomeric”);
	but Fulton fails to disclose a clot treatment device configured to move from a low-profile undeployed state sized to fit within a delivery catheter to a deployed state, wherein the clot treatment device has a greater cross-sectional dimension in the deployed state than in the undeployed state.
	However, Fulton does disclose the catheter being used for thrombectomy procedures ([0054]) and later discloses the catheter being used with various surgical tools ([0067]), suggesting that one would recognize the catheter could be used with a clot treatment device as claimed.
	Dubrul discloses a similar system for treating an embolism comprising a clot treatment device (24) configured to move from a low-profile undeployed state sized to fit within a delivery catheter to a deployed state (see Figs. 102-105), wherein the clot treatment device has a greater cross-sectional dimension in the deployed state than in the undeployed state (see Figs. 102-105).
	It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to combine the clot treatment device taught by Dubrul with the system of Fulton in order to treat an occlusion in the vessel (Dubrul, [0257]). The motivation for the modification would be to treat cardiovascular disease by removing blockages (Dubrul, [0027]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17. 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-16 of U.S. Patent No. 10709471. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-11, U.S. Patent No. 10709471 discloses a system for treating a pulmonary embolism, comprising:
(claim 1) a clot treatment device (claim 1) including – 
		an expandable flow restoration portion (claim 1); and
		a plurality of capture elements including at least a first capture element and a second capture element, wherein the flow restoration portion is positioned between the first and second capture elements, and wherein the flow restoration portion and the capture elements are configured to move from a low-profile undeployed state sized to fit within a delivery catheter to a deployed state in which the flow restoration portion has a cross-sectional dimension greater than that of the undeployed state and the capture elements project outwardly from the flow restoration portion (claim 1);
a guide catheter having a shaft with a distal end portion, wherein the shaft includes a lumen configured to receive the clot treatment device in the undeployed state (claim 1); and
an expandable guide member at the distal end portion of the shaft, wherein the expandable guide member is configured to guide clot material into the guide catheter as the clot treatment device is withdrawn into the guide catheter (claim 1);
(claim 2) wherein at least a portion of the expandable guide member is permeable to allow blood to flow through the expandable guide member (claim 1); 
(claim 3) wherein the expandable guide member comprises at least one of a self-expanding mesh structure or a self-expanding braided structure (claim 3); 
(claim 4) wherein the expandable guide member is formed from a tubular braid of elastic or super-elastic filaments that have been heat set to have a desired expanded shape (claim 4); 
(claim 5) wherein, when the guide catheter is positioned within the pulmonary vessel, the expandable guide member is configured to expand radially outward to contact or nearly contact the pulmonary vessel and block less than about 50% of blood flow about the guide catheter (claim 5); 
(claim 6) wherein the expandable guide member is configured to position the shaft at or near a center of a pulmonary vessel in which the guide catheter is positioned (claim 6); 
(claim 7) wherein the expandable guide member has a tapered or funnel shape for guiding thrombus material into a distal opening in the shaft (claim 7);
(claim 8) wherein the expandable guide member includes a permeable portion and a substantially non-permeable portion (claim 1); 
(claim 9) wherein the expandable guide member comprises a mesh, and wherein the non-permeable portion comprises a non-permeable coating formed on a proximal portion of the mesh (claim 1); 
(claim 10) wherein the expandable guide member has a substantially non-permeable portion affixed to the distal end portion of the shaft and a permeable portion extending distally from the substantially non-permeable portion (claim 8);
(claim 11) wherein the permeable portion comprises a radially expanding mesh having a tapered or funnel shape, and wherein the substantially non-permeable portion comprises an elastic material (claim 9); and
(claim 12) wherein the flow restoration portion has a first longitudinal dimension and each of the capture elements has a second longitudinal dimension, the first longitudinal dimension being greater than the second longitudinal dimension (claim 10).
Regarding claims 13-16, U.S. Patent No. 10709471 discloses a system for treating a pulmonary embolism, comprising:
	(claim 13) a clot treatment device (claim 11) including –
		an outer elongated member having a distal end (claim 11);
		an inner elongated member within the outer elongated member, wherein the inner elongated member and the outer elongated member slide relative to each other, and wherein the inner elongated member has a distal end (claim 11);
		an expandable member having a proximal portion fixed to the distal end of the outer elongated member and a distal portion fixed to the distal end of the inner elongated member, the expandable member having a flow restoration portion and a plurality of capture elements arranged along the flow restoration portion and the capture elements are configured to move from a low-profile undeployed state sized to fit within a delivery catheter to a deployed state in which the flow restoration portion has a cross-sectional dimension greater than that of the undeployed state and the capture elements project outwardly from the flow restoration portion (claim 11);
a guide catheter having a shaft with a distal end portion, wherein the shaft includes a lumen configured to receive the clot treatment device in the undeployed state (claim 11); and
a radially expandable guide member having a first portion affixed to the distal end portion of the shaft and a second portion extending distally from the first portion, wherein the guide member is configured to guide clot material into the guide catheter as the clot treatment device is withdrawn into the guide catheter (claim 11); 
(claim 14) wherein, when the guide member is expanded, the guide member defines a distal opening, the first portion has a first diameter, and the second portion has a second diameter greater than the first diameter (claim 12); 
(claim 15) wherein, when the guide catheter is positioned within a pulmonary vessel and the guide member is expanded, the first portion of the guide member is substantially non-permeable to divert blood (claim 13); and
the second portion of the guide member is permeable to allow blood to flow through the guide member and around the guide catheter (claim 13)
(claim 16) wherein the flow restoration portion has a first longitudinal dimension and each of the capture elements has a second longitudinal dimension, the first longitudinal dimension being greater than the second longitudinal dimension (claim 14).
Regarding claims 17, 19, and 20, U.S. Patent No. 10709471 discloses a system for treating a pulmonary embolism, comprising:
(claim 17) a clot treatment device configured to move from a low-profile undeployed state sized to fit within a delivery catheter to a deployed state, wherein the clot treatment device has a greater cross-sectional dimension in the deployed state than in the undeployed state (claim 15);
	a guide catheter having a shaft with a distal end, wherein the shaft includes a lumen configured to receive a clot treatment device in the undeployed state (claim 15); and
an expandable guide member including a first portion affixed at or near the distal end of the shaft and a second portion extending distally from the first portion, wherein the second portion is permeable to allow blood to flow through the expandable guide member when the expandable guide member is expanded (claim 15); 
(claim 19) wherein the first portion is substantially non-permeable (claim 15); and
(claim 20) wherein the second portion comprises a radially expanding mesh having a tapered or funnel shape, and wherein the first portion comprises an elastic material configured to flex with expansion of the second portion (claim 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771